Bland, P. J.
(dissenting.) — I am unable to give my assent to the rule announced in the majority opinion'that an agency of the husband to act- for the wife may be established upon a mere preponderance of the evidence. It seems to me that both reason and authority are opposed to such a rule. The relation of *575husband and wife implies a certain occupancy, possession and use by the husband of the wife’s property. This possession with slight evidence of other facts, tending to prove an agency, might in many cases turn the scale of evidence and establish the agency if amere preponderance of the 'evidence to establish such an agency is to be held sufficient. In such circumstances the wife, as was well said by Judge Cole in the case of McLauran v. Hall, 26 Iowa, 297, “would be compelled to array herself against her husband in order to protect her property against his unauthorized disposition of it.” In Bishop on Married Women, section 369, it is said “such an agency should be established by clear and satisfactory evidence, and that the evidence should be stronger than would be sufficient to establish an agency between other persons.” To the same effect are the eases of Eystra v. Campbell, 61 Mo. 278, and Rowell v. Kline, 44 Ind. 291.
Section 6864, Revised Statutes of 1889, of the Married Woman’s Act, does not change the equivocal relation between husband and wife, nor change the provisions of section 6869, which requires the written assent of the wife to the husband, to enable him to dispose of her property for his own use. No general authority is given under section 6864, supra, enabling them to contract with each other. In this respect (to contract with each other) they are left where this statute found them, and I am opposed to extending ■this statute, and by judicial construction place them at ■arm’s length, so far as the wife’s property is concerned. Such a rule can but result in many instances, to loss to the wife, or asserting her rights against the unauthorized acts of her husband in his dealings with her property, in domestic quarrels and an increase in the divorce dockets of our courts. .